EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20, 22-23, 25-28, 31-45 and 84-85 are allowable. The restriction requirement of claims 1-8, 10-15 and 17, as set forth in the Office action mailed on 10/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8, 10-15, 17-20, 22-23, 25-28, 31-45 and 84-85 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Winzinger (2017/0182679) discloses a container treatment systems comprises an automatic exchange machine for exchanging working tools and/or for adapting format parts of a container treatment system, wherein the system includes multiple production lines that comprises at least two exchangeable modules, wherein the automatic exchange machine can be connected selectively to the working areas of the container treatment system by centering means to replace the at least one working tool and/or to adapt the format part.
However, Winzinger fails to disclose the working tools includes a controller operatively associated with a track for selectively moving each vessel (for a feedstock cell) along said track (i) to a given molten molding material dispenser whereat flowable molten molding material is dispensed to said each vessel and (ii) to a given molder of a molder whereat molten molding material is dispensed from each vessel.
Stroup et al. (4,470,796) or Matteo et al. (2013/0115325) discloses a plan for production of plastic containers, by first extruding plastic material into mold cavities for injection-compression molding to form preforms which are later blow-molded into the final container products.  However, both references fail to disclose moving vessels for transporting flowable molten material along a track to the mold cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743